       CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 16-169 (03) (MJD)
Melvin Hunter,

      Defendant.
___________________________________________________________________________________

      Jeffrey S. Paulsen, Assistant United States Attorney, Counsel for Plaintiff.

      Defendant, pro se.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 371.)

I.    Background

      On February 3, 2017, Defendant pleaded guilty to a lesser included offense

of Count 1 of the Indictment which charged conspiracy to distribute 1 kilogram

or more of heroin in violation of 21 U.S.C. §§ 841(a)(1) and 846. For purposes of

the Plea Agreement, the parties agreed that the relevant drug quantity was at

least 700 grams but less than 1 kilogram of heroin. (Doc. No. 182 (Plea

Agreement at 2).) On August 10, 2017, Defendant was sentenced to term of




                                          1
         CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 2 of 7




imprisonment of 168 months. He is currently serving his sentence at Oxford FCI,

and his projected release date is July 27, 2028.

II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion


1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded

                                                 2
         CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 3 of 7




for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” due to medical condition of the defendant as follows:

       (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive
               impairment, or

               (III) experiencing deteriorating physical or mental health
               because of the aging process,

       that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


       Defendant has provided documentation that he submitted a request for a

sentence reduction to the Warden, and that he received a response from the




by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).


                                                3
       CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 4 of 7




Warden on March 9, 2021 denying his request. (Doc. No. 371-1 at 3.)

Accordingly, the Court will proceed to the merits of Defendant’s motion.


      Defendant is 27 years old. His medical records indicate that he

suffers from asthma and has been prescribed an inhaler. (See Doc. No.

381-3 at 2.) Defendant further claims he is obese, with a BMI near 32.

Defendant also tested positive for COVID-19 in October 2020, with no

serious complications. (Doc. No. 381-1.) Defendant is now fully

vaccinated against COVID-19. (Doc. No. 381-2.) The CDC reports that all

COVID-19 vaccines are effective at preventing COVID-19 and it helps

protect people from getting sick or severely ill with COVID-19.

www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness.html. (last

accessed July 27, 2021.) As a result, courts have recognized that a

defendant that has been fully vaccinated against COVID-19 has not

demonstrated “extraordinary and compelling” due to medical conditions

warranting release as required under § 3582(c)(1)(A). See e.g., United

States v. Hardaway, Crim. No. 15-60(02) (ADM/BRT), 2021 WL 2680245, at

* 3 (D. Minn. June 30, 2021); United States v. Long, Crim. No. 13-66

(PAM/SER), 2021 WL 2588235, at *2 (D. Minn. June 24, 2021); United States


                                         4
       CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 5 of 7




v. Williams, Crim. No. 16-251 (DWF/KMM), 2021 WL 1087692, at *4 (D.

Minn. Mar. 22, 2021); United States v. Smith, Case No. 17-cr-20753, 2021

WL 364636, at *2 (E.D. Mich. Feb. 3, 2021); United States v. Beltran, Crim.

No. 6:16-4, 2021 WL 398491 (S.D. Tex. Feb. 1, 2021).

      The Court further recognizes that the BOP has in place protocols such as

social distancing, hygienic and cleaning protocols and quarantining and

treatment of inmates with symptoms of COVID-19 and those who come into

contact with them. See www.bop.gov/coronavirus/index.jsp. At this time, the

facility at which Defendant is housed, Oxford FCI, reports there are no current

active cases of COVID-19 at such facility.

      Based on the record before it, the Court finds that Defendant has failed to

show “extraordinary and compelling reasons” due to medical conditions that

warrants relief. The medical records submitted demonstrate that Defendant is

receiving appropriate medical attention for all his stated medical conditions, he

has been fully vaccinated and he is currently incarcerated at a facility that has no

active cases of COVID-19.




                                         5
       CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 6 of 7




      In his motion, Defendant also claimed that his grandmother was

diagnosed with COPD, and that she needs Defendant to care for her. Defendant

has not provided any documentation to support this assertion, however.

      The Court further finds that a sentence reduction in this case is not

warranted as Defendant poses a danger to the community. Defendant is

currently serving a prison sentence for his conviction of conspiracy to distribute

heroin. Given his role in this offense conduct, which inevitably caused

devastation to the community in which the drugs were sold, Defendant poses a

danger to the community. See United States v. Cantu, 935 F.2d 950, 952 (8th Cir.

1991) (recognizing that large scale drug trafficking is a serious danger to the

community).


      The Court also finds that a sentence reduction in this case would be

contrary to the factors set forth in 18 U.S.C. § 3553(a). A reduction in his sentence

would not reflect the seriousness of the offense of conviction. The Court further

finds that a reduction in his sentence would not afford adequate deterrence to

criminal conduct, and would not promote respect for the law or provide a just

punishment.    Accordingly,




                                          6
       CASE 0:16-cr-00169-MJD-BRT Doc. 393 Filed 09/13/21 Page 7 of 7




      IT IS HEREBY ORDERED that Defendant’s Motion For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. No. 371] is DENIED.

Date: September 13, 2021
                                            s/Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        7
